Citation Nr: 1624711	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea with asthma.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to September 2008.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision of the Roanoke, Virginia VA Regional Office (RO).  Jurisdiction of the Veteran's claim was subsequently transferred to the Atlanta, Georgia RO during the pendency of the appeal.

This claim was previously before the Board in March 2013, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

In the April 2009 rating decision on appeal, service connection was awarded for obstructive sleep apnea with asthma, and a 10 percent evaluation was assigned.  In an October 2009 letter, the Veteran stated that he disagreed with the rating assigned for his obstructive sleep apnea, among other issues.  In a March 2010 rating decision, the rating assigned for the Veteran's obstructive sleep apnea was increased to 50 percent, effective from his date of claim.  In March 2010, a Statement of the Case (SOC) was rendered on the other claims with which the Veteran expressed his disagreement.  His claim involving obstructive sleep apnea was not included.   In his April 2010 VA Form 9, the Veteran continued to assert his desire for a higher rating for obstructive sleep apnea.   He stated both that he desired the "maximum" disability rating.  The Veteran's VA Form 9 was received on April 16, 2010 and within a year from the date of notification of the April 2009 rating decision, which was dated April 27, 2009.  Therefore, the VA Form 9 was timely.

The Board recognizes that the VA Form 9 signed by the Veteran was received prior to the issuance of the statement of the case (SOC) for the issue of entitlement to an increased rating for obstructive sleep apnea.  The express writing of 38 U.S.C.A. § 7105(a) (West 2014) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  In Archbold v. Brown, 9 Vet. App. 124, 132 (1996), however, the United States Court of Appeals for Veterans Claims (Court) found that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the statement of the case.  The Board notes that the Veteran's April 2010 substantive appeal identified the issue of obstructive sleep apnea and demonstrated the Veteran's intent to move forward with the claim.  Given the foregoing, the Board concludes that all of the elements necessary for a perfected appeal on the issue were completed at that time.  Accordingly, it shall proceed with adjudication of this matter.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's obstructive sleep apnea with asthma has only been manifested by the requirement of a continuous airway pressure (CPAP) machine throughout the appeals period and shown no indication of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requirement of a tracheostomy, as well as no showings of Forced Expiratory Volume in one second (FEV-1) of 40 to 55-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for obstructive sleep apnea with asthma are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Codes 6602 and 6847 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA also provided the Veteran with a VA examination in September 2008.  The Board concludes that this examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

In March 2013, the Board remanded the claim to afford the provision of a statement of the case in accordance with the Court's holding in Manlicon v. West, 12 Vet. App. 238 (1999).  The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126.  

The Veteran's obstructive sleep apnea and asthma are rated as 50 percent disabling under the diagnostic code for obstructive sleep apnea.  38 C.F.R. § 4.97, Diagnostic Code 6847.   A 50 percent evaluation is warranted for a condition that requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  Id.  A 100 percent evaluation is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  Id.

Additionally, the Veteran's asthma may be rated under the corresponding diagnostic code as well.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent evaluation is available for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  A 100 percent evaluation is warranted for a FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id.  As the rating criteria for obstructive sleep apnea render the higher evaluation, such were utilized for the Veteran's disability.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that his service-connected obstructive sleep apnea and asthma are more disabling than currently evaluated.  He specifically contends that his disability has resulted in a severe sleep impairment which affects his daily functioning.

A review of service treatment records show that he received treatment for a diagnosis of rule-out asthma in July 1984.  The Veteran's 2008 separation examination revealed a diagnosis of asthma.  The Veteran was also provided with a polysomnogram during military service in July 2008 which revealed a diagnosis of obstructive sleep apnea.

The Veteran was provided with a VA examination in September 2008.  At the examination, it was noted that the Veteran had complained of manifestations of obstructive sleep apnea since military service.  It was noted that the Veteran was diagnosed with obstructive sleep apnea in military service.  The Veteran did not describe any complaints related to asthma.  It was indicated that there was no current treatment for obstructive sleep apnea or asthma.  Objective testing revealed a FEV 1 predicted of 3.45, with 3.24 before bronchodilation or 93 percent of predicted, and 3.99 after bronchodilation or 115 percent predicted.  FEV 1/FVC was 74 before bronchodilation and 76 after.  The examiner indicated that a DLCO was
not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.

The Veteran provided a receipt showing that he was under treatment for his obstructive sleep apnea with the use of a CPAP machine in October 2009.

The Veteran's outpatient treatment records have continued to show treatment for sleep apnea via CPAP and no additional treatment for asthma.  There was no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requirement of a tracheostomy, as well as showings of FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

Analysis

Based on the above, the Board finds that the Veteran's obstructive sleep apnea and asthma only meet the criteria for a 50 percent evaluation.  Such evaluation is based upon the Veteran's showing of daytime sleepiness and the requirement of the use of a CPAP machine.  Although consideration was also given to whether the Veteran's asthma may afford a higher evaluation under the rating criteria, the Veteran has not alleged and the medical evidence has not shown any manifestations of such condition during the appeals period.  Thus, the predominant disability is the obstructive sleep apnea, and the severity of the overall disability is not persuasively shown to warrant elevation to the next higher evaluation.  

Although higher evaluations are also afforded for evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requirement of a tracheostomy, as well as showings of FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, the evidence of record has not shown any such manifestations during the period of appeal.

As such, the Board finds that the Veteran is only entitled to a 50 percent evaluation. In so finding, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his service connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has considered whether staged ratings are warranted but finds that they are not as the probative evidence does not show that there are distinct periods of time where an evaluation in excess of 50 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's obstructive sleep apnea and asthma at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's obstructive sleep apnea and asthma.  The Veteran's obstructive sleep apnea and asthma are manifested by symptoms such daytime sleepiness and the requirement of the use of a CPAP machine.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Lastly, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his obstructive sleep apnea and asthma render him unable to secure and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issue before the Board and, as such, need not be further addressed.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea with asthma is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


